DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Note
This Office Action is in response to application filed on 03/22/2022 and preliminary amendment filed on 05/05/2022, where claim 1 is canceled; claims 2-23 are added; and claims 2-23 are currently pending.

Allowable Subject Matter
Claims 2-23 would be allowable if overcome the following Double Patenting rejection.

The following is an examiner’s statement of reasons for allowance: regarding claims 2 and 23, each of the US Patent Application Pub. No. 20140337752 (Cammarata) and the US Patent  No. 10204031 (Assenmacher) discloses remotely distribute and install content onto devices.  The US Patent Application Pub. No. 20170005390 (Zakaria) teaches organizing devices into a group for installing of content.  The US Patent Application Pub. No. 20120102428 (Stewart) discloses a modified operating system.  However, neither alone nor in combination, the above cited prior art do not teach preventing invocation of an API that requires additional user input during the installing of the content in the context of remote installing content as presented in claims 2 and 23.  For the above reason(s), claims 2 and 23 are allowable over the cited prior art.

Regarding claim 20, each of Cammarata and Assenmacher discloses remotely distribute and install content onto devices as discussed above.  The US Patent Application Pub. No. 20140310701 (Chylinski) discloses installing content on one subset of devices first and follow by installing the content on another subset of devices.  However, neither alone nor in combination, the above cited prior art do not teach preventing invocation of an API that requires additional user input during the installing of the content in the context of remote installing content as presented in claim 20.  For the above reason(s), claim 20 is allowable over the cited prior art.

Regarding claim 21, each of Cammarata and Assenmacher discloses remotely distribute and install content onto devices as discussed above.  The US Patent No. 10152211 (Koushik) discloses receiving and matching a unique number for a device.  However, neither alone nor in combination, the above cited prior art do not teach preventing invocation of an API that requires additional user input during the installing of the content in the context of remote installing content as presented in claim 21.  For the above reason(s), claim 21 is allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  Claims 2, 20, 21, and 23 have been rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the US Patent No. 11,283,902 (hereinafter the Patent).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the instant application and claim 1 of the Patent are disclosing the method of remotely installing distributed content onto client device(s), where the installable content is installed without receiving any user input, and the installable content includes instructions that prevent, during installing of the installable content, an invocation of an application program interface that requires additional user input during the installation.  Claim 2 of the instant application includes additional limitation of organize the client devices in to a group for installing the content, and the installable content is installed by a modified operating system; therefore, the claims are obvious variation of each other.
Claim 1 of the Patent does not explicitly teach organizing the client devices into a group.  However, the US Patent Application Pub. No. 20170005390 (Zakaria) teaches such.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the Patent and Zakaria before them to modify the method of remote installation of installable content of the Patent to incorporate the function of grouping devices for installation of content as taught by Zakaria.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Zakaria (¶ [0065]-[0066], [0097]-[0099]), because the function of grouping devices for installation of content does not depend on the method of remote installation of installable content.  That is the function of grouping devices for installation of content performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art.  The motivation to combine would have been to increase efficiency of the method by installing the content onto a group of devices to operate as desired by a user as suggested by Zakaria (¶ [0099]).
Claim 1 of the Patent does not explicitly teach a modified operating system.  However, the US Patent Application Pub. No. 20120102428 (Stewart) teaches such.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the Patent in view of Zakaria and Stewart before them to modify the method of remote installation of installable content of the Patent in view of Zakaria to incorporate the function of modifying the operating system’s functionality to override the behavior with one provided by an application provider as taught by Stewart.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Stewart (¶ [0045]-[0047]), because the function of modifying the operating system’s functionality to override the behavior with one provided by an application provider does not depend on the method of remote installation of installable content.  That is the function of modifying the operating system’s functionality to override the behavior with one provided by an application provider performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art.  The motivation to combine would have been to preserve most of the native function of the operating system while override the behavior in certain places for certain situation as needed as suggested by Stewart (¶ [0046]).
This is a nonstatutory double patenting rejection.

Although the claims at issue are not identical, they are not patentably distinct from each other because both claim 20 of the instant application and claim 1 of the Patent are disclosing the method of remotely installing distributed content onto client device(s), where the installable content is installed without receiving any user input, and the installable content includes instructions that prevent, during installing of the installable content, an invocation of an application program interface that requires additional user input during the installation.  Claim 20 of the instant application includes additional limitation of subsets of devices, where content is installed on a first subset follow by a second subset, and the installable content is installed by a modified operating system; therefore, the claims are obvious variation of each other.
Claim 1 of the Patent does not explicitly teach subsets of devices, where content is installed on a first subset follow by a second subset.  However, the US Patent Application Pub. No. 20140310701 (Chylinski) teaches such.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the Patent and Chylinski before them to modify the method of remote installation of installable content of the Patent to incorporate the function of install content onto different subsets of devices as taught by Chylinski.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Chylinski (Abstract, ¶ [0053]-[0059]), because the function of install content onto different subsets of devices does not depend on the method of remote installation of installable content.  That is the function of install content onto different subsets of devices performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art.  The motivation to combine would have been to reduce the number of devices with issues of installation of content as suggested by Chylinski (Abstract).
Claim 1 of the Patent does not explicitly teach a modified operating system.  However, the US Patent Application Pub. No. 20120102428 (Stewart) teaches such.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the Patent in view of Chylinski and Stewart before them to modify the method of remote installation of installable content of the Patent in view of Chylinski to incorporate the function of modifying the operating system’s functionality to override the behavior with one provided by an application provider as taught by Stewart.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Stewart (¶ [0045]-[0047]), because the function of modifying the operating system’s functionality to override the behavior with one provided by an application provider does not depend on the method of remote installation of installable content.  That is the function of modifying the operating system’s functionality to override the behavior with one provided by an application provider performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art.  The motivation to combine would have been to preserve most of the native function of the operating system while override the behavior in certain places for certain situation as needed as suggested by Stewart (¶ [0046]).
This is a nonstatutory double patenting rejection.

Although the claims at issue are not identical, they are not patentably distinct from each other because both claim 21 of the instant application and claim 1 of the Patent are disclosing the method of remotely installing distributed content onto client device(s), where the installable content is installed without receiving any user input, and the installable content includes instructions that prevent, during installing of the installable content, an invocation of an application program interface that requires additional user input during the installation.  Claim 21 of the instant application includes additional limitation of receiving unique number of devices and matching the unique number with another received unique number; therefore, the claims are obvious variation of each other.
Claim 1 of the Patent does not explicitly teach receiving a unique number of a device and matching the unique number with another received unique number.  However, the US Patent No. 10152211 (Koushik) teaches such.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the Patent and Koushik before them to modify the method of remote installation of installable content of the Patent to incorporate the function of receiving and matching a unique number of a device as taught by Koushik.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Koushik (Abstract, 28:10-29:24), because the function of receiving and matching a unique number of a device does not depend on the method of remote installation of installable content.  That is the function of receiving and matching a unique number of a device performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art.  The motivation to combine would have been to increase security of the interface by properly identifying the intended device as suggested by Koushik (29:4-24).
This is a nonstatutory double patenting rejection.

Although the claims at issue are not identical, they are not patentably distinct from each other because claim 23 of the instant application and claim 1 of the Patent are disclosing the method of remotely installing distributed content onto client device(s), where the installable content is installed without receiving any user input, and the installable content includes instructions that prevent, during installing of the installable content, an invocation of an application program interface that requires additional user input during the installation.  Claim 23 of the instant application includes additional limitation of organize the client devices in to a group for installing the content; therefore, the claims are obvious variation of each other.
Claim 1 of the Patent does not explicitly teach organizing the client devices into a group.  However, the US Patent Application Pub. No. 20170005390 (Zakaria) teaches such.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the Patent and Zakaria before them to modify the method of remote installation of installable content of the Patent to incorporate the function of grouping devices for installation of content as taught by Zakaria.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Zakaria (¶ [0065]-[0066], [0097]-[0099]), because the function of grouping devices for installation of content does not depend on the method of remote installation of installable content.  That is the function of grouping devices for installation of content performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art.  The motivation to combine would have been to increase efficiency of the method by installing the content onto a group of devices to operate as desired by a user as suggested by Zakaria (¶ [0099]).
This is a nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20160299749 (Sharma) – discloses a system and a method for remote installation of software.
US 20160036667 (Kripalani) – discloses a system for automated deployment of content onto remote devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Primary Examiner, Art Unit 2144